                         Case 3:20-cv-04444-LB Document 12 Filed 08/19/20 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2    elizabeth.deeley@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095

                   5   Daniel R. Gherardi (CA Bar No. 317771)
                        daniel.gherardi@lw.com
                   6   140 Scott Drive
                       Menlo Park, CA 94025
                   7   Telephone: +1.650.328.4600
                       Facsimile: +1.650.463.2600
                   8

                   9   Attorneys for Nominal Defendant
                       Facebook, Inc.
               10

               11
                                                    UNITED STATES DISTRICT COURT
               12
                                               NORTHERN DISTRICT OF CALIFORNIA
               13
                                                       SAN FRANCISCO DIVISION
               14

               15
                       NATALIE OCEGUEDA, derivatively on          CASE NO. 3:20-cv-04444-LB
               16      behalf of FACEBOOK, INC.,

               17                      Plaintiff,
                                                                  NOTICE OF APPEARANCE OF
               18            vs.                                  DANIEL R. GHERARDI

               19      MARK ZUCKERBERG, SHERYL
                       SANDBERG, MARC ADREESSEN,
               20      ANDREW W. HOUSTON, ERSKINE B.
                       BOWLES, JEFFREY D. ZIENTS, SUSAN
               21      DESMOND-HELLMANN, NANCY
                       KILLEFER, TRACEY T. TRAVIS,
               22      ROBERT M. KIMMITT, REED HASTINGS,
                       PETER A. THIEL, and DOES 1-30,
               23
                                       Defendants.,
               24
                            -and-
               25
                       FACEBOOK, INC.,
               26
                                       Nominal Defendant.
               27

               28
                                                                                   NOTICE OF APPEARANCE OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                        DANIEL R. GHERARDI
                                                                                     CASE NO. 3:20-cv-04444-LB
                          Case 3:20-cv-04444-LB Document 12 Filed 08/19/20 Page 2 of 2


                   1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                   2          PLEASE TAKE NOTICE that the undersigned hereby appears as counsel of record in the
                   3   above-captioned case on behalf of Nominal Defendant Facebook, Inc. and requests that all notices,
                   4   orders, and/or other information in this case be served upon the individual identified below:
                   5          Daniel R. Gherardi
                   6          LATHAM & WATKINS LLP
                              140 Scott Drive
                   7          Menlo Park, California 94025
                              Telephone: (650) 328-4600
                   8          Facsimile: (650) 463-2600
                              Email: daniel.gherardi@lw.com
                   9

               10      Dated: August 19, 2020                           Respectfully submitted,

               11                                                       LATHAM & WATKINS LLP

               12

               13                                                       By /s/ Daniel R. Gherardi
                                                                           Daniel R. Gherardi
               14
                                                                            Attorneys for Nominal Defendant
               15                                                           Facebook, Inc.

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                               NOTICE OF APPEARANCE OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          1                           DANIEL R. GHERARDI
                                                                                                 CASE NO. 3:20-cv-04444-LB
